Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comment
1.	The Amendment to the claims and the corresponding remarks were sufficient to overcome the prior rejection.

Election/Restrictions
2.	Claims 1-4, 7-16 and 18-20 are allowable. Claims 5-6 and 17 are, previously withdrawn from consideration as a result of a restriction requirement, required all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among inventions species, as set forth in the Office action mailed on 09/30/2021, is hereby withdrawn and claim5-6 and 17 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


	Allowable Subject Matter
3.	Claims 1-20 are allowed.

4.	The following is an examiner's statement of reasons for allowance: 
Applicant’s claims 1-20 are allowable over the references of record because none of these references disclose or can be combined to yield the claimed semiconductor package comprising a second memory chip having a lower planar surface in direct contact with an upper planar surface of the first memory chip, a first dummy chip having a lower planar surface in direct contact with an upper planar surface of the second memory chip, a second dummy chip having a lower planar surface in direct contact with an upper surface of the first dummy chip, a logic chip having a lower planar surface in direct contact with an upper planar surface of the second dummy chip, and the logic chip is electrically connected to the first through structure through the second conductive via, the first conductive via, and the second through structure, in combination with the remaining claimed limitations of claim 1; the claimed semiconductor package comprising a second lower integrated circuit chip in direct contact with a top surface of the first lower integrated circuit chip, a dummy chip in direct contact a top surface of the second lower integrated circuit chip, an upper integrated circuit chip on a top surface of the dummy chip, the upper integrated circuits are of a different type from the first integrated circuits and the second integrated circuits, the first signal through structure, the second signal through structure, and the signal via overlap an edge region of the first semiconductor substrate, in combination with the remaining claimed limitations of claim 13; the claimed semiconductor package comprising a second lower integrated circuit chip in direct contact with a top surface of the first lower integrated circuit chip, the second lower integrated circuit chip including a second semiconductor substrate, second memory circuits, and a second signal through structure that penetrates the second semiconductor substrate; a first dummy chip in direct contact with a top surface of the second lower integrate circuit chip, second dummy chip in direct contact with a top surface of the first dummy chip, an upper integrated circuit chip in direct contact with a top surface of the second dummy chip, when viewed in plan, the first signal through structure is provided on an edge region of the first semiconductor substrate, and the first signal via and the second signal via overlap the edge region of the first semiconductor substrate, in combination with the remaining claimed limitations of claim 18.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG K VU whose telephone number is (571)272-1666.  The examiner can normally be reached on Monday - Friday: 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FERNANDO L TOLEDO can be reached on (571) 272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


							/HUNG K VU/                                                                                    Primary Examiner, Art Unit 2897